Citation Nr: 0701377	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for residuals of a left 
thumb fracture, claimed as left thumb, hand, and wrist 
injuries.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel



INTRODUCTION

The veteran had active service from December 1979 to February 
1983.

This appeal is from June 2002 and September 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) named above.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notice when further action is required 
on the part of the appellant.



FINDINGS OF FACT

1.  The veteran does not have a current disability of the 
right knee.

2.  The veteran does not have a current disability of the 
left thumb, hand, or wrist.



CONCLUSION OF LAW

1.  Residuals of a right knee injury were not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Residuals of a left thumb, hand, or wrist injury were not 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The veteran applied for disability compensation in December 
2001.  VA letters of January 2002, April 2003, February 2004, 
January 2006, and March 2006 afforded the veteran all aspects 
of notice mandated by law and regulation, including notice of 
the potential rating and effective date elements of his 
claims.  See Dingess v. Nicholson, 19Vet. App. 473 (2006).  
Notice preceded adjudication of each claim, except for notice 
of the rating and effective date elements, which preceded 
subsequent adjudication by 90 days and issuance of a 
supplemental statement of the case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  See also Mayfield v. Nicholson, No. 
02-1077 (Vet. App. Dec. 21, 2006).  VA has discharged its 
notice requirements in this case.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).

VA has obtained all service and VA medical records, sought 
private medical records as the veteran authorized, and 
notified the veteran in several instances of failures to 
obtain evidence after receiving reports from the putative 
custodian that records fitting the description of those 
requested do not exist or were destroyed.  The veteran has 
not responded to such notice or submitted the evidence VA 
could not obtain.  VA has examined the veteran's right knee 
and left hand; no additional medical opinion is necessary to 
decide either claim.  VA has discharged its duty to assist 
the veteran to obtain evidence to substantiate his claims.

II.  Service Connection

The veteran seeks service connection for a disability 
resulting from injury of the right knee and for disabilities 
variously articulated as resulting from injury of the left 
thumb, hand, and wrist.  For convenience, this decision 
refers to left hand disability except when discussing 
specific medical evidence pertinent to more precisely 
identified anatomy.

In seeking VA disability compensation, the veteran must 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran's claims for service connection for residuals of 
injury of the right knee and of the left thumb, hand, or 
wrist must fail, because he does not now have any of the 
claimed disabilities.

Based upon negative medical history and physical examination 
reports on entrance into service in December 1979, the 
veteran is presumed to have been sound in the right knee and 
left hand when he entered service.  38 U.S.C.A. § 1111 (West 
2002); 38 C.F.R. §  3.304(b) (2006).  Nothing in the evidence 
of record rebuts the presumption his right knee and left hand 
were sound on entrance.  Id.

A service treatment record of March 1980 documents that the 
veteran fell onto his right patella, and upon examination had 
pain, effusion, and other evidence of injury of the patella.  
X ray examination was negative.  Orthopedic examination and 
follow-up during the next month resulted in a diagnosis of 
traumatic chondromalacia patella.  The veteran reported no 
further complaint about his right knee until March 1982, when 
he again sustained a bruise of the right knee, diagnosed upon 
examination as a bruised knee.

In October 1980, the veteran fell and sustained an injury 
described in the service medical records as of the left thumb 
and of the left 5th digit.  [In VA and common medical 
parlance, the digits (fingers) of the hand are numbered one 
(1) through five (5), with the thumb numbered one and the 
"little" finger numbered five.  See 38 C.F.R. § 4.71a 
Evaluation of Ankylosis or Limitation of Motion of Single or 
Multiple Digits of the Hand (1) (2006); Stedman's Medical 
Dictionary 653 (26th ed. 1995).  The veteran has identified 
his left thumb in the instant claim, and never mentioned his 
left little finger.  The service medical record is 
interpreted as correctly identifying the thumb as such and in 
error in numbering the digit.]  X-ray study showed a 
nondisplaced fracture of the distal phalanx.  It was casted, 
the veteran had a period of light duty, and he was returned 
to full duty upon removal of the cast in November 1980.  The 
service records contain no further mention of the left thumb 
specifically.  In June 1981 the veteran sought treatment 
after he "jammed" his thumb playing basketball and 
"jammed" it again against a wall.  The treatment note did 
not identify which thumb.  On examination the thumb was 
tender, swollen, with limited range of motion.  It was 
assessed as soft tissue injury, possibly fracture.  There was 
a plan to obtain an X-ray study, but no such report is of 
record.  No further complaint about a thumb or other part of 
a hand or wrist appears in the service medical records.

The veteran subsequently had a physical examination, prior to 
confinement.  He denied any medical problem.  The examination 
was normal.

A February 1983 medical history for separation noted the 
veteran's report of having fractured his left thumb and left 
wrist in 1981.  The separation examination was negative for 
abnormality of the left thumb, hand, and wrist and for the 
right knee.

There is a hiatus in the medical records from February 1983 
to July 1996, when the veteran had private medical treatment 
unrelated to his right knee or to his left hand.  The salient 
feature of the private and VA medical treatment records from 
July 1996 to February 2006 is their utter silence about the 
veteran's right knee and left hand.  They show treatment for 
multiple other medical problems, which is persuasive evidence 
that he had access to medical treatment and sought medical 
treatment for what ailed him.  He sought treatment for low 
back problems, which suggests that the veteran did not 
uniquely eschew treatment for orthopedic problems.

It is reasonable to conclude that his right knee and left 
hand did not bother him sufficiently to seek treatment, 
notwithstanding his report to VA compensation examiners that 
both had been symptomatic since service.  It is also 
significant and adverse to this contention that VA outpatient 
primary care treatment records include multiple iterations of 
a problems list, none including the right knee or the left 
hand.  To the extent that his current claims and reports to 
VA compensation examiners can be evidence of a condition 
noted in service, per 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488 (1997), the evidence against finding 
continuity of symptomatology so far outweighs his report of 
continuity as to conclude there is no continuity of 
symptomatology upon which service connection can be based.

On VA examination of the right knee in May 2005, the examiner 
noted the veteran's claims file was not available.  The 
veteran reported pain, swelling, and daily buckling since 
injury in service.  Examination found the right knee swollen 
and tender, with range of motion limited to between five and 
90 degrees.  X ray study was negative.  The examiner assessed 
right knee strain with symptoms at least as likely as not due 
to damage to the meniscus.  The examiner did not opine that 
the damage to the meniscus was sustained in service.

The May 2002 examiner did not examine the veteran's left 
hand.  The veteran at that time was claiming service 
connection for right thumb/hand disability.  He later amended 
his claim, withdrawing the claim for compensation for right-
sided disability and instituted the instant claim for the 
left hand.

On April 2006 VA examination of the right knee and left hand, 
including all digits, and the left wrist, the examiner 
reviewed and commented on the service medical record and 
claims file.  The examiner noted the veteran's reports of 
periodic symptoms of the right knee and left hand and wrist.  
Examination of all aspects of the right knee and of the left 
fingers, hand, and wrist were normal.  X ray studies were 
normal.  The examiner opined there was no pathology to 
diagnose, and he declined to make a diagnosis.

The veteran's testimony of pain and other symptoms is 
contradicted, except for the findings of the right knee in 
the May 2002 VA compensation examination.  In light of the 
utterly negative findings of an especially detailed 
examination in April 2006, the preponderance of the evidence 
is that the May 2002 findings were of an acute condition, not 
a chronic condition.  This conclusion is reinforced by the 
dearth of treatment evidence of any problem with the right 
knee from the last mention of the right knee in service to 
the present despite the veteran's regular access to and use 
of free VA medical care, i.e., neither cost nor inconvenience 
explains the lack of complaint in the treatment setting.  
This analysis and conclusion is even stronger regarding the 
left thumb/hand/wrist, which lacks even evidence of a single 
acute episode of symptoms between the last mention in service 
and the present.

Ultimately, the preponderance of the evidence is that the 
veteran does not have current disability of the right knee or 
of the left thumb, hand, or wrist.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. 
Cir. 1997).  The fact of injury in service, undisputed in 
this case, does not establish entitlement to VA disability 
compensation, because VA is authorized to pay compensation 
for present disability resulting from injury sustained in 
service, not for the fact of the injury itself.  See 
38 U.S.C.A. § 1131 (West 2002);  Where there is no current 
disability, any question of continuity of symptomatology with 
a condition noted in service, or of service connection for a 
current diagnosis based on all of the evidence, see 38 C.F.R. 
§ 3.303(b), (d) (2006), is moot.


ORDER

Service connection for residuals of an injury of the right 
knee is denied.

Service connection for residuals of an injury of the left 
thumb, hand, or wrist is denied.


REMAND

The veteran asserts he has PTSD as the result, in part, of 
events tantamount to personal assault at the hands of fellow 
service members.  He alleges that while on TAD (temporary 
additional duty) in Okinawa he participated in a "mock POW 
camp" training exercise in which he was singled out and 
illegally tortured.  VA regulation acknowledges frequent 
difficulty in proving the fact of personal assault, and has 
set forth a scheme for obtaining evidence in such cases and 
an analytic framework for evaluating evidence of whether an 
alleged assault occurred.  See 38 C.F.R. § 3.304(f)(3) 
(2006); Bradford v. Nicholson, 20 Vet. App. 200 (2006).

VA has obtained extensive personnel records, but these do not 
include a list of duty assignments with locations and dates.  
They include oblique reference to duty in Okinawa, but none 
actually documents the dates of the veteran's tour or his 
assigned duties during that time.  The Board believes the RO 
was premature in finding that records of certain disciplinary 
infractions were not evidence of deterioration in behavior in 
any way related to the alleged assault.  The veteran's 
personnel records show two promotions followed by two 
demotions.  While it is true that the exact dates of the 
alleged assault will only be known to the veteran where the 
event is not documented in service records, the dates of his 
tour of duty in Okinawa are, or should be known to the 
Federal government.  Without obtaining documentation of the 
dates of that tour of duty, or determining that such 
information is unobtainable, VA's duty to assist is 
incomplete.

The personnel records are sufficient to show that further 
development is especially necessary to obtain unit histories, 
which might corroborate the veteran's report of participation 
in training to resist interrogation if captured.  A record of 
assignments shows he was assigned to C Company, 1st 
Battalion, 7th Marines, 1st Marine Division (REIN), FMF, Camp 
Pendleton.  From May 6 to November 6, 1981, he was assigned 
for TAD (temporary additional duty) to 9th Marine Regiment, 
3rd Marine Division, FPO San Francisco, which means he was 
overseas.  His DD Form 214 shows six months of foreign 
service, which is the length of his TAD.  He reported that 
the "POW camp" where the alleged assault occurred was 
during a TAD assignment at Camp Hansen, Okinawa, between 
February and October 1981.  There is an offense and 
punishment record indicating that in August 1981, at Camp 
Hansen, while a member of C Co, 1st Bn, 7th Mar, 3rd MarDiv, 
the veteran failed to obey a 1st Bn, 7th Mar, 3rd MarDiv order.  
This record corroborates his TAD in Okinawa, but does not 
show its duration, and provides the unit to which he was 
assigned for TAD.  Records from that unit might document that 
that it administered "POW training" (survival and evasion 
or resistance to interrogation training) to members of the 
veteran's parent unit on TAD.

If unit histories corroborates that the TAD unit administered 
training in resistance upon capture that included an element 
of physical duress unique to such training, it becomes a 
matter for medical opinion whether the event constituted a 
stressor that precipitated PTSD.  If the training exercise 
can be corroborated, the veteran's perception of torture also 
becomes a medical question, and his allegation that the 
exercise was illegal may become moot.

The veteran has also alleged that he shot and killed a North 
Korean soldier while stationed in South Korea.  Unless the 
veteran's tour in South Korea can be verified, there is no 
further development possible regarding the alleged stressor 
experienced in South Korea.  The veteran has not been 
forthcoming regarding even his dates of service in South 
Korea, despite his obligation to provide information he has 
or know.  38 C.F.R. § 3.159(c)(2).  "The duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Nonetheless, a VA request for a complete list of 
the dates, locations, and principal duties during all 
assignments will comprehend documentation of assignment in 
South Korea.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's military 
personnel file or other documents that 
show the places, dates, and duties of his 
assignments in the Marine Corp and will 
confirm or refute his assignment to duty 
in Okinawa, including the training 
exercises alleged, or in South Korea.

*	Records showing duty assignments can 
include Record of Service (NAVMC 118 
(3)), Sea and Air Travel-Embarkation 
Slips (NAVMC 118 (17)), and Orders.

2.  After obtaining the detailed record of 
assignments identified in instruction one, 
obtain unit histories for C Company, 1st 
Battalion, 7th Marines, 1st Marine Division 
(REIN), FMF, and for 1st Battalion, 9th 
Marine Regiment, 3rd Marine Division during 
any period of verified assignment to Camp 
Hansen, Okinawa, or of such other unit to 
which he is shown to have been assigned 
while at Camp Hansen, Okinawa.

*	The object of this instruction is to 
determine whether the veteran 
participated in any training on 
Okinawa related to evasion of capture 
or resistance to interrogation if 
captured; including, if his 
individual participation cannot be 
confirmed,  whether any unit to which 
he was assigned conducted such 
training.

3.  If, and only if, the development in 
instruction one (1) or instruction two (2) 
produces evidence of his assignment to 
duty in South Korea or of his 
participation in training of the type 
described above, or of his assignment to a 
unit that conducted such training, submit 
his claims file to a VA psychiatric 
compensation examiner for a medical 
opinion whether the timing of demotions 
and disciplinary infractions and his 
current psychiatric presentation as shown 
in VA treatment records since 2002 are 
consistent with personal assault or 
similar traumatic event in service.

4.  Re-adjudicate the claim for service 
connection for PTSD.  If it remains 
denied, provide the appellant and his 
representative an appropriate supplemental 
statement of the case and an appropriate 
period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


